Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-14-00306-CV

                                        IN RE Harold BOWENS, Jr.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 14, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 30, 2014, Relator Harold Bowens, Jr. filed a petition for writ of mandamus,

seeking relief with respect to an original complaint and petition he alleges he filed on April 2,

2014. Relator complains the Bexar County District Clerk has not responded. This court does not

have jurisdiction to grant the requested relief. By statute, this court has the authority to issue a

writ of mandamus against “a judge of a district or county court in the court of appeals district” and

other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to enforce our appellate

jurisdiction in this instance. Accordingly, relator’s petition for writ of mandamus is dismissed for

lack of jurisdiction.

                                                          PER CURIAM

1
  This proceeding arises out of Cause No. 2001-CI-11164, styled In re Mary A. Harris Family Trust, et al., pending in
the 408th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll, presiding.